COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTIONS
 Cause number:           01-18-00858-CR
 Style:                  Thurston Rickey-Lee Davis v. The State of Texas
 Date motion filed*:     August 8, 2019
 Type of motions:        Pro se Motions for Access to Appellate Record and for Extension of
                         Time to File Pro Se Anders Brief Response
 Party filing motions:   Pro se Appellant Thurston Rickey-Lee Davis
 Document to be filed:   N/A

Is appeal accelerated?      No.

Ordered that motion is:
      ☐ Granted
      ☐ Denied
      ☒ Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _____________________________________
         Appellant’s pro se Anders brief response was filed on August 8, 2019, and cites to the
         records. Accordingly, appellant’s pro se motions for access to the appellate record and
         for an extension of time to file a pro se Anders brief response are dismissed as moot.

Judge’s signature: ____/s/ Evelyn .V. Keyes_______
                    Acting individually       Acting for the Court

Date: __August 20, 2019______




November 7, 2008 Revision